DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
2.	Claims 1-10 are objected to because of the following informalities:  
In claim 1 line 6, “the elastic sheet comprises” should be corrected to “the elastic sheet further comprises” 
In claim 8 line 2, “the elastic sheet comprises” should be corrected to “the elastic sheet further comprises” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claim 1, the elements of “the joining-opening sections” and “adjacent joining-opening sections” are not notably distinguished by the claim language, which renders the limitation “the joining-opening sections include an adjacent joining-opening section that includes at least two joining-opening sections…” and the claim indefinite. 
It is unclear how an element, the joining-opening sections, can include a further section, adjacent joining-opening section, of additional sections, at least two joining-opening sections. It is unclear if the adjacent joining-opening section is different from the joining-opening section of line 6, as adjacent also may be used to describe a distinct and neighboring section from the joining-opening section of line 6. It is unclear whether the adjacent joining-opening section is within the joining-opening sections of line 6, or if it refers to an additional section of further joining-opening sections. 
For examination purposes, the limitation is interpreted as the adjacent joining-opening section is within the joining-opening sections of line 6, as in “at least two of the joining-opening sections are arranged adjacently in a direction inclined with respect to the stretchable direction, to form an adjacent joining-opening section”. Further clarification may be provided by distinguishing a plurality, or pattern, of joining-opening sections from specific individual or smaller grouping of joining-opening sections. 
Dependent claims 2-10 are similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected claim 1 and therefore, contain the same deficiencies.  

	Similarly, claim 2 recites “the joining-opening sections comprise a first adjacent joining-opening section that includes at least two joining-opening sections…” and “a second adjacent joining-opening section that includes at least two joining-opening sections…” which renders the claim indefinite as it is unclear how the joining-opening sections can include further sections, first and second adjacent joining-opening section, that both include at least two more of the joining-opening sections, which requires an element to include two of the same element as itself. 
For examination purposes, the limitation “the joining-opening sections” is interpreted as “the plurality of joining-opening sections”, accordingly the joining-opening sections of claim 1, and dependent claims, are similarly understood to represent a plurality. Clarification in the claim is required between the overall joining-opening sections and the sub-sections of the claims.
It is also unclear whether “a first adjacent joining-opening section” and “a first direction” are the same as “an adjacent joining section” and “a direction” of claim 1 lines 11-12 or if this is a further section/sub-section and direction. For examination purposes, “a first adjacent joining-opening section” is interpreted as the same as “an adjacent joining section” of claim 1 and “a first direction” is interpreted as the “direction” of claim 1.
Dependent claim 7 is similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since it depends directly or indirectly on rejected claim 2 and therefore, contains the same deficiencies.  

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (WO 2016/121976; see US 2018/0008481 A1 for translation and citations).
	Regarding claim 1, Takahashi discloses an absorbent article (Fig. 1) comprising: a stretchable region (80) made of an elastic sheet (stretchable structure 20X), the elastic sheet comprises a first non-stretchable sheet (first sheet layer 20A), an elastic film (30) and a second non-stretchable sheet (second sheet layer 20B) (Figs. 1, 3a-d, ¶ 0122 lines 3-6, ¶ 0126 lines 13-22). Takahashi implies that sheets (20A, 20B) are non-stretchable, as Takahashi teaches a non-stretchable region (70) to be imparted by the properties of the first and second sheet layers upon deactivation of the elastic film (Fig. 9A, ¶ 0127 lines 1-18), therefore the outer sheets would be non-stretchable. Further, in 
Takahashi further discloses the first non-stretchable sheet (20A), the elastic film (30) and the second non-stretchable sheet (20B) are laminated in this order (Figs. 3b-d), the elastic sheet comprises joining-opening sections (pattern of bond 40, hole 31) formed by joining the first non-stretchable sheet (20A) and the second non-stretchable sheet (20B)  (Figs. 3a-d, ¶ 0126 13-22); the elastic film comprises an opening (31) at each of the joining-opening sections, wherein the opening is formed while the elastic film is stretched in a stretchable direction (Figs. 3a-d, ¶ 0126 13-22); each of the joining-opening sections (31, 40) includes the opening (31) and a joint (40) (Figs. 3a-d, ¶ 0126 13-22); the joining-opening sections include an adjacent joining-opening section (Annotated Fig. 1 below) that includes at least two joining-opening sections that are arranged adjacently in a direction inclined with respect to the stretchable direction (Fig. 3a, Annotated Fig. 1).

    PNG
    media_image1.png
    313
    580
    media_image1.png
    Greyscale

Annotated Fig. 1: Takahashi Fig. 3A indicating the pair the joining-opening sections included within an adjacent joining-opening section on an incline.




    PNG
    media_image2.png
    359
    617
    media_image2.png
    Greyscale

Annotated Fig. 2: Takahashi Fig. 3A indicating the first and second joining-opening sections.


Regarding claim 3, Takahashi further discloses wherein the joining-opening sections comprise a joining-opening section that is in a long shape in a direction perpendicular to the stretchable direction (¶ 0184 lines 1-10).




    PNG
    media_image3.png
    317
    580
    media_image3.png
    Greyscale

Annotated Fig. 3: Takahashi Fig. 3A indicating the joining-opening section comprising three joining-opening sections.

Regarding claim 5, Takahashi further discloses the adjacent joining-opening section and the joining-opening section that is in the long shape are adjacently arranged in the stretchable direction, since Takahashi teaches the joining-opening sections in a long shape (¶ 0184 lines 1-7), and if all of the joining-opening sections are this long shape then the adjacent joining-opening section and the joining-opening section are arranged adjacently in the stretchable direction (Annotated Fig. 4 below). 

    PNG
    media_image4.png
    313
    562
    media_image4.png
    Greyscale

Annotated Fig. 4: Takahashi Fig. 3A indicating the adjacent joining-opening section adjacent another joining-opening section in the stretchable direction.

Regarding claim 6, Takahashi further discloses wherein each of the joining-opening sections (31, 40) comprise the joint (40) that is in a long shape in a direction perpendicular to the stretchable direction (Fig. 29a, ¶ 0184 lines 1-10).

Regarding claim 7, Takahashi further discloses wherein the second direction is a direction in which the first direction is inverted with a direction perpendicular to the stretchable direction, such as in the case of an oblique, hexagonal, staggered and parallel lattice taught by Takahashi (Figs. 3a, 19a-b, e, ¶ 0142 lines 1-5, also see Annotated Fig. 2 above).  

Regarding claim 8, Takahashi further discloses wherein the elastic sheet comprises adjacent joining-opening sections each of which includes at least two of the joining-opening sections that are arranged adjacently in a direction inclined with respect 

Regarding claim 9, Takahashi further discloses wherein the absorbent article is an underpants-type absorbent article comprising a ventral member (torso region T of front body F), a crotch member (inner body 10/intermediate region L) and a dorsal member (torso region T of back body B), and the ventral member and the dorsal member comprises the stretch region (stretchable structures 20X with stretchable regions 80) (Fig. 2, ¶ 0108 lines 1-5, ¶ 0126 lines 1-5, 12). 

Regarding claim 10, Takahashi further discloses wherein an absorber (13) is provided at a central portion (inner body 10) in the stretchable direction of the absorbent article and the stretchable region (stretchable structures 20X with stretchable regions 80) is provided in a region outside the absorber in the stretchable direction (Fig. 2, ¶ 0108 lines 6-8, ¶ 0126 lines 1-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	04/19/2021

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781